Title: From John Blanck to John Adams, 12 December 1795
From: Blanck, John
To: Adams, John,United States Senate


				To His Excellency the V President of the United States, and President of Senate; and the Senate of the United States—The Petition of John Blanck—
					Sheweth
					Philadelphia 12th: 1795.
				That your Petitioner John Blanck after much study, pains & expence hath found out & Invented a New Hydrostatic Pump, or Engine that will be found superior to any other ever before made or Invented, as it will discharge double the Quantity than any other, hitherto known, in the same given space of time, of the same Diameter & length of Stroke. Your Petitioner humbly begs leave to state the peculiar advantages resulting from the use of this Engine on board Ships in the rapidity with which it discharges this double Quantity from a Ships Hold, in drawing water from the Sea for washing Decks & other necessary purposes & in light airs of wind will play a constant stream of water into the Topsails, & will be found of infinite service in extinguishing Fires either in Ships at sea, or Buildings on Land; your Petitioner further presumes to state that by Reversing the Pistons with their Valves downwards it will play a Constant Stream of fresh Air into the Hold or between Decks, which must necessarily tend greatly to promote the health of both Passengers & Ship’s Crew, & prevent those fatal disorders which arise from stagnant & exhausted Air, particularly so in those Ships employed in the African Trade. Your Petitioner further states that the advantages of his Engine are immense in raining water from Deep Mines, where Steam Engines are employed, as it will save one half the Expence of fire in working them; to Distillers, Brewers, Soap Boilers Tanners, & every other branch of Business where pumps are used, this Engine must be highly serviceable, as by its construction a great proportion of labour will be saved; & what must be considered as a very striking advantage which this Engine possesses over all others is, that from the simplicity of its Construction it is not liable to be out of Order & is warranted never to Choke, nor will the Boxes require to be drawn out, or New Leatherd, as they are leatherd without Nails, & will be found to last many years; tho’ kept in constant use—it will also be found of the utmost Importance to substitute this Hydrostatic Pump in the stead of the Common Pump in this City, New York, & all other large towns in the United States as it takes up no more Room than any other Pumps, & will serve for all the common & extraordinary uses of the Inhabitants—in case of that dreadful & destructive calamity Fire, by putting a Leather Hose, or Leader, with a Pump to screw on the Muzzle of the Pump, it will be a Compleat Engine, & will play as much Water as any Fire Engine & to as much Effect. It will also compleatly answer the purpose of watering the Streets in the dry & sultry season of Summer. Your Petitioner humbly begs leave to state that this Pump may be composed of Brass, Copper, Mixt Mettle, Wood, or Iron, & that he has also made a further Improvement on Pumps on Engines whereby he can raise as much water as Four Pumps in the Common way, by one Pump only & that it shall be no larger in Diameter & Length of Stroke than one of the said Four Pumps which will also be found to be very serviceable in Deep Mines, & may be applied to a variety of useful Purposes.Your Petitioner therefore relying with the fullest Confidence in your wisdom, public spirit & generosity, solicits your countenance & support in carrying his Invention into Effect. This your Petitioner earnestly hopes you will enable him to do by granting him a Patent for such a length of time as you in your great wisdom may think fit; by thus rewarding the Inventors of useful tools & bringing forward labours & Improvements of great public utility you will confer a lasting obligation on your Petitioner who as in Duty bound will ever pray &c. &c. &c. &c.
				
					John Blanck.
				
				
			